Title: From Thomas Jefferson to William Tunnicliff, 25 April 1805
From: Jefferson, Thomas
To: Tunnicliff, William


                  
                     Sir
                     
                     Washington Apr. 25. 05
                  
                  I avail myself with thankfulness of the opportunity your kindness offers of procuring certain articles from London, which I have long wanted, and only waited a special opportunity to acquire. you will find a list of them on the next leaf. I have been less scrupulous in enlarging it because you mentioned it as your wish to bring your property from England in some other form rather than money. I suppose these articles may cost about twenty guineas.
                  Having a friend in York, mr Strickland, eldest son of Sir George Strickland of that place, to whom I wish to send the model of the mouldboard of a plough with which he was much pleased when he was at my house in Virginia, I have put one for himself into a small box, and another into a second for the board of agriculture in London, of which we are both members, and which he will recieve & present. I ask the favor of you to take charge of these with the letter addressed to him, & to leave them with mr Monroe our Min. Plen. at London; unless you should propose to lengthen your journey to Stafford as far as York, in which case you would do me a favor by presenting them youself. Accept my thanks for the kind proffer of your services on this occasion, my wishes for a safe & pleasant voyage & return, and my salutations.
                  
                     Th: Jefferson
                     
                  
                Enclosure
                                    
                     
                        
                           
                              Baxter’s history of England. the 8vo. edn would be preferred, if there be one
                              
                              0-15-0
                           
                           
                              Combrun on brewing [this is a 4to. vol. published some 40. or 50. years ago, & much desired.]
                              
                              0-15-0
                           
                           
                              Adams’s geometrical & graphical essays by Jones. 2. v. 8vo.
                              
                              0-14-0
                           
                           
                              Adams’s introdn to practical astronomy or the use of the Quadrants & Equatorials
                              
                              0-2-6
                           
                           
                              Arrowsmith’s 4. sheet map of Europe
                              }on linen with rollers &, varnished about
                              
                           
                           
                              do   
                                    Asia
                              
                           
                           
                              do   
                                    Africa
                              
                           
                           
                              Olmedilla’s map of S. America by Faden. 
                              do.
                              4-14-6
                           
                           
                              Jones’s New 18 I. British globes with the new discoveries to 1800. in common plain frames of stained wood
                              
                              7-7-0
                           
                           
                              
                                  with a compass fitted to both the frames of do.
                              
                              6.
                           
                           
                              
                                  & a pr of red leather covers
                              
                              1-4-0
                           
                           
                              A new portable drawing board & seat (the board folds up for the pocket & the legs formg. a walking stick)
                              
                              0-18-0
                           
                           
                              for the 2. last articles see W. & S. Jones’s catalogue No. 30. Lower Holborn. London.
                              
                              
                           
                           
                              an additional telescope for an Equitorial. see drawg.
                              
                              2-2-0
                           
                           
                              4 double turning plates for an Equatl. to stand on see drawg.
                              
                              
                                 0-10-6
                              
                           
                           
                              
                              
                              19-8-6
                           
                        
                     
                  
                  
               